81005: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29667: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81005


Short Caption:TALLEY (CHARLES) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C337315Classification:Criminal Appeal - Life - Direct


Disqualifications:HerndonCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCharles Thomas TalleyNavid Afshar
							(Special Public Defender)
						Melinda Simpkins
							(Special Public Defender)
						JoNell Thomas
							(Special Public Defender)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


04/15/2020Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


04/15/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-14373




05/05/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-16984




06/16/2020TranscriptFiled Notice from Court Recorder Stacey Ray stating that the requested transcripts were delivered.  Dates of transcripts:  1/22/19, 2/6/19, 2/12/19, 5/15/19, 6/12/19, 7/10/19, 8/7/19, 9/4/19, 10/2/19, 10/30/19, 11/5/19, 11/21/19, 1/6/20, 1/14/20, 1/15/20, 1/16/20, 1/17/20, 1/21/20, 1/22/20, 1/23/20, 1/24/20, and 3/5/20.  (SC)20-22471




07/10/2020TranscriptFiled Notice from Court Reporter. Stacey Ray stating that the requested transcripts were delivered.  Dates of transcripts: 01/04/20, 01/16/20 and 01/17/20. (SC)20-25571




07/15/2020TranscriptFiled Notice from Court Reporter. Stacey Ray stating that the requested transcripts were delivered.  Dates of transcripts: 01/21/20, 01/22/20, 01/23/20. (SC).20-25943




08/10/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix Due: August 27, 2020. (SC)20-29295




08/25/2020Notice/IncomingFiled Notice of Appearance (Melinda E. Simpkins as counsel for appellant). (SC)20-31328




08/25/2020MotionFiled Appellant's Motion to Transmit Presentence Investigation Report. (SC)20-31329




08/27/2020AppendixFiled Appellant's Appendix Vol 1 of 11. (SC)20-31558




08/27/2020AppendixFiled Appellant's Appendix Vol 2 of 11. (SC)20-31559




08/27/2020AppendixFiled Appellant's Appendix Vol 3 of 11. (SC)20-31560




08/27/2020AppendixFiled Appellant's Appendix Vol 4 of 11. (SC)20-31561




08/27/2020AppendixFiled Appellant's Appendix Vol 5 of 11. (SC)20-31562




08/27/2020AppendixFiled Appellant's Appendix Vol 6 of 11. (SC)20-31563




08/27/2020AppendixFiled Appellant's Appendix Vol 7 of 11. (SC)20-31564




08/27/2020AppendixFiled Appellant's Appendix Vol 8 of 11. (SC)20-31565




08/27/2020AppendixFiled Appellant's Appendix Vol 9 of 11. (SC)20-31566




08/27/2020AppendixFiled Appellant's Appendix Vol 10 of 11. (SC)20-31569




08/27/2020AppendixFiled Appellant's Appendix Vol 11 of 11. (SC)20-31570




08/27/2020BriefFiled Appellant's Opening Brief. (SC)20-31705




08/28/2020Order/ProceduralFiled Order Directing Transmission of Presentence Investigation Report. The district court clerk shall have 14 days from the date of this order to transmit to the clerk of this court a copy of the presentence investigation report and the letters filed in support of the report filed February 25, 2020, and March 4, 2020, in a sealed envelope.  (SC)20-31766




09/08/2020Record on Appeal DocumentsFiled Presentence Investigation Report and Letters Submitted in District Court on 2/25/20 and 3/3/20.  (SC)


09/28/2020Notice/IncomingFiled Notice of Appearance (Karen Mishler, Chief Deputy District Attorney as counsel for respondent). (SC)20-35488




09/28/2020MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)20-35489




10/05/2020Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: October 28, 2020. (SC)20-36462




10/27/2020BriefFiled Respondent's Answering Brief. (SC)20-39361




10/27/2020MotionFiled Respondent's Motion to Transmit Exhibits Under NRAP 30(d). (SC)20-39362




11/05/2020Order/ProceduralFiled Order Directing Transmission of Exhibit. The district court clerk shall have 14 days from the date of this order to transmit to the clerk of this court State's Exhibit 218. (SC)20-40401




11/30/2020MotionFiled Appellant's Motion for Extension of Time to File Reply Brief (First Request). (SC)20-43227




12/02/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until January 14, 2021, to file and serve the reply brief.  (SC)20-43654




01/13/2021MotionFiled Appellant's Motion for Extension of Time to File Reply Brief (Second Request). (SC)21-01059




01/15/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until January 21, 2021, to file and serve the reply brief.  (SC)21-01432




01/20/2021BriefFiled Appellant's Reply Brief. (SC)21-01648




01/22/2021Case Status UpdateBriefing Completed/To Screening. (SC)


02/10/2021OtherJustice Douglas W. Herndon disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings


10/15/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of conviction AFFIRMED." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29667




11/09/2021RemittiturIssued Remittitur.  (SC)21-32143




11/09/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on November 10, 2021. (SC)21-32143





Combined Case View